--------------------------------------------------------------------------------

EXHIBIT 10.1




 
MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
by and among
 
WEST CO LLC,
the Buyer






C&D IT LLC, EFG KIRKWOOD LLC AND EFG PALISADES LLC,
collectively, the Companies






and


AFG INVESTMENT TRUST C LIQUIDATING TRUST
and
AFG INVESTMENT TRUST D LIQUIDATING TRUST,
together, the Sellers












July 24, 2006



 


--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
PAGE
 

 ARTICLE 1 DEFINITIONS AND RULES OF CONSTRUCTION   1

 

   1.1.  Definitions  1    1.2.  Certain Interpretive Matters  6    1.3. 
 Acknowledgment Regarding Negotiation and Preparation of Agreement  7

 

 ARTICLE 2 PURCHASE AND SALE OF THE INTERESTS   7

 

   2.1.  Purchase and Sale of the Interests  7    2.2.  Purchase Price; Payment;
Deposit and Delivery into Escrow  7    2.3.  Additional Consideration for
Sellers  8

 

 ARTICLE 3 THE CLOSING   8

 

   3.1.  Closing and Closing Date  8    3.2.  Documents and Items to Be
Delivered to the Buyer by the Sellers  8    3.3.  Documents and Items to Be
Delivered to the Sellers by the Buyer  9

 

  ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE SELLERS   10

 

   4.1.  Issuance of the Interests; Sellers’ Title to the Interests  10    4.2.
 No Conflict  10    4.3.  Enforceability  10    4.4.  Brokers  10    4.5.
 Litigation  11    4.6.  Consequential Damages and Lost Profits  11

 

  ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF THE BUYER   11

 

   5.1.  Organization  11    5.2.  Authority of the Buyer  11    5.3.
 Enforceability  11    5.4.  No Violation or Conflict; Consents  11    5.5.
 Brokers  12    5.6.  Investment Intent  12    5.7.  Litigation  12    5.8.
 Consequential Damages and Lost Profits; Buyer Due Diligence  12

 

  ARTICLE 6 COVENANTS OF THE PARTIES   13

 

   6.1.  Conduct of Business of the Companies  13    6.2.  Notification of
Certain Matters  13

 

 ARTICLE 7 CONDITIONS TO CLOSING   13

 

   7.1.  Conditions to Obligations of the Sellers  13    7.2.  Conditions to
Obligations of the Buyer  14

 

  ARTICLE 8 TERMINATION   14

 

   8.1.  Termination  14    8.2.  Effect of Termination  15

 
 
 
 
-i-

--------------------------------------------------------------------------------


 
 

  ARTICLE 9  INDEMNIFICATION   16

 
 

   9.1.  Survival  16    9.2.  Terms of Indemnification  17    9.3.  Procedures
with Respect to Third-Party Claims  17    9.4.  Indemnification Cap and
Threshold  18    9.5.  Additional Indemnification Provisions  18    9.6.
 Exclusive Remedy  19

 

  ARTICLE 10 GENERAL PROVISIONS   19

 

   10.1.  Parties in Interest; Successors and Assigns; No Third Party Rights  19
   10.2.  Assignment  19    10.3.  Notices  20    10.4.  Entire Agreement  20  
 10.5.  Counterparts and Facsimile Signature  20    10.6.  Severability  20  
 10.7.  Amendment  20    10.8.  Waiver  20    10.9.  Further Assurances  21  
 10.10.  Legal Counsel  21    10.11.  Expenses  21    10.12.  Governing Law  21

 
 
Exhibits


A  - Interests
B  - Escrow Agreement
C-1 - Assignment Instructions (AFG Investment Trust C Liquidating Trust)
C-2 - Assignment Instructions (AFG Investment Trust D Liquidating Trust)





 

-ii-

--------------------------------------------------------------------------------





MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”) is made and
entered into as of July 24, 2006, by and among West Co LLC, a Florida limited
liability company (the “Buyer”), C&D IT LLC, a Delaware limited liability
company (“C&D”), EFG Kirkwood LLC, a Delaware limited liability company
(“Kirkwood”) and EFG Palisades LLC, a Delaware limited liability company
(“Palisades”) (C&D, Kirkwood and Palisades, each a “Company” and together, the
“Companies), and Wilmington Trust Company, not in its individual capacity but
solely as Liquidating Trustee of each of AFG Investment Trust C Liquidating
Trust and AFG Investment Trust D, each a Delaware liquidating trust (each a
“Seller” and together, the “Sellers”).
 
RECITALS
 
WHEREAS, the Sellers are the owners of all of the outstanding units of interest
of the Companies set forth on Exhibit A hereto (collectively, the “Interests”);
and
 
WHEREAS, the Buyer desires to purchase the Interests from the Sellers, and the
Sellers desire to sell the Interests to the Buyer, all upon the terms and
conditions set forth in this Agreement;
 
NOW, THEREFORE, in consideration of the premises, the mutual covenants,
agreements, representations and warranties contained in this Agreement, and
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:
 
ARTICLE 1
 
DEFINITIONS AND RULES OF CONSTRUCTION
 
1.1. Definitions. As used in this Agreement, the following terms have the
meanings set forth below:
 
“Additional Consideration” has the meaning set forth in Section 2.3.
 
“Affiliate(s)” means with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with the first
Person on or after the date of this Agreement. For the purposes of this
definition, “control,” when used with respect to any Person, means the
possession, directly or indirectly, of the power to (i) vote 25% or more of the
voting securities of such Person or (ii) direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise, and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.
 
“Agreement” has the meaning set forth in the introduction to this Agreement.
 
-1-

--------------------------------------------------------------------------------


 
 
“Assignment Instructions” means those certain Assignment Instructions in the
form of Exhibit C hereto.
 
“Breach” means (a) any inaccuracy in, or breach or violation of, or default
under, or failure to perform or comply with, any representation or warranty of
this Agreement or any of the other Transaction Documents; or (b) any claim (by
any Person) or other occurrence or circumstance that is or was inconsistent with
any such representation or warranty.
 
“Buyer” has the meaning set forth in the introduction to this Agreement.
 
“Buyer Party” means (a) prior to the Closing, the Buyer, its Affiliates and its
stockholders, directors, officers, employees, agents, advisors and other
representatives, including legal counsel, accountants and financial advisors;
and (b) from and after Closing, the Buyer and its Affiliates, the Companies and
their Affiliates and their respective stockholders, directors, officers,
employees, agents, advisors and other representatives, including legal counsel,
accountants and financial advisors.
 
“Closing” has the meaning set forth in Section 3.1.
 
“Closing Date” has the meaning set forth in Section 2.3.
 
“Code” means the Internal Revenue Code of 1986, as amended, and rules and
regulations promulgated pursuant thereto.
 
“Company” has the meaning set forth in the introduction to this Agreement.
 
“Consent” means any consent, approval, license, ratification, waiver, novation,
award or other authorization, including any Permit.
 
“Contract” means any agreement, contract, instrument, obligation, commitment,
covenant, understanding, promise, promissory note, bond, indenture, insurance
policy, deed, lease, license, franchise, invoice, quotation, purchase order,
sales order or other obligation, undertaking or arrangement (whether written or
oral and whether express or implied) that is legally binding.
 
“Damages” means any and all losses, charges, claims, damages, liabilities,
obligations, judgments, settlements, taxes, fines, penalties, awards, demands,
offsets, costs, deficiencies and expenses including reasonable attorney and
expert fees, whether absolute, accrued, conditional or otherwise and whether or
not resulting from third-party claims and including all amounts paid in
investigation, defense or settlement of the foregoing.
 
“Deposit” has the meaning set forth in Section 2.2(c).
 
“Escrow Agent” means Wilmington Trust Company.
 
“Escrow Agreement” means that certain Escrow Agreement by and among the Buyer,
the Sellers, the Companies and the Escrow Agent in the form attached as
Exhibit B hereto.
 
-2-

--------------------------------------------------------------------------------


 
 
“GAAP” means United States generally accepted accounting principles,
consistently applied.
 
“Governmental Authority” means: (a) any nation, state, county, city, town,
municipality, village, district, territory or other jurisdiction of any nature;
(b) any federal, state, municipal or local governmental or quasi-governmental
entity or authority of any nature; (c) any court or tribunal exercising or
entitled to exercise judicial authority or power of any nature; (d) any
multinational organization or body; and (e) any department or subdivision of any
of the foregoing, including any commission, branch, board, bureau, agency,
official or other instrumentality exercising or entitled to exercise any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power of any nature.
 
“Indebtedness” means with respect to the Company, at any date, without
duplication: (a) all obligations of the Company for borrowed money, whether
current, short-term or long-term, secured or unsecured, including all principal,
interest, premiums, fees, expenses, overdrafts and pre-payment and other
penalties with respect thereto; (b) all obligations of the Company evidenced by
bonds, debentures, notes or other similar instruments; (c) all obligations of
the Company to pay the deferred purchase price of property or services, except
trade payables incurred in the Ordinary Course of Business; (d) all obligations
of the Company to reimburse any bank or other Person in respect of amounts paid
under a letter of credit, banker’s acceptance or similar instrument; (e) all
capital lease obligations; (f) any Liability of the Company with respect to
interest rate swaps, collars, caps and similar hedging obligations; and (g) all
Indebtedness of any other Person of the type referred to in clauses (a) through
(f) above directly or indirectly guaranteed by the Company or secured by any
assets of the Company. For purposes of this definition, “capital lease
obligations” means the obligations of the Company that are required to be
classified and accounted for as capital lease obligations under GAAP, and the
amount of such obligations at any date shall be the capitalized amount of such
obligations at such date determined in accordance with GAAP together with all
obligations to make termination payments under such capital lease obligations.
 
“Indemnification Cap” has the meaning set forth in Section 9.4(a).
 
“Indemnification Threshold” has the meaning set forth in Section 9.4(b).
 
“Indemnified Party” has the meaning set forth in Section 9.3.
 
“Indemnifying Party” has the meaning set forth in Section 9.3.
 
“Interests” has the meaning set forth in the Recitals to this Agreement.
 
“Law” means (a) any constitution, statute, code, ordinance, regulation, treaty,
rule, common law, policy, interpretation or guidance document enacted, published
or promulgated by any Governmental Authority; and (b) with respect to a
particular Person, the terms of any Order binding upon such Person or its assets
or properties.
 
“Liability” means any liability, Indebtedness or other obligation, whether known
or unknown, asserted or unasserted, absolute or contingent, accrued or
unaccrued, liquidated or unliquidated.
 
-3-

--------------------------------------------------------------------------------


 
 
“Lien” means any charge, claim, mortgage, lease, sublease, occupancy agreement
or similar Contract, tenancy, right-of-way, easement, collateral assignment,
restrictive covenant, encroachment, burden, condition, Order, community property
interest, equitable interest, security interest, lien (statutory or otherwise),
pledge, hypothecation, option, right of first refusal or other restriction,
limitation, exception or encumbrance of any kind, including any restriction on
use, voting, transfer, receipt of income or exercise of any other attribute of
ownership.
 
“Material Adverse Effect” means a material adverse effect on the business,
operations, condition (financial or otherwise), results of operations, rights,
assets (including intangible assets) or liabilities of the Company or a material
adverse effect on the ability of the Company or the Sellers to consummate and
perform in a timely manner the transaction contemplated by this Agreement.
 
“Material Adverse Event” means any one or more events, changes, circumstances,
conditions, violations or developments (whether or not arising in the Ordinary
Course of Business), which has had or have had or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.
 
“Order” means any order, injunction (whether temporary, preliminary or
permanent), ruling, decree (including any consent decree), writ, subpoena,
verdict, charge, assessment, Consent or other decision entered, issued, made or
rendered by any court or other Governmental Authority or by any arbitrator.
 
“Ordinary Course of Business” means, with respect to a particular Person, an
action taken by, or the conduct of, such Person that is:
 
(a) consistent with the past practices of such Person in timing, frequency,
amount and otherwise and taken in the ordinary course of the normal day-to-day
operations of such Person;
 
(b) not required to be authorized by the board of directors of such Person (or
by any Person or group of Persons exercising similar authority); and
 
(c) similar in nature and magnitude to actions customarily taken by, or the
conduct of, such Person, without any authorization by the board of directors (or
by any Person or group of Persons exercising similar authority), in the ordinary
course of the normal day-to-day operations of other Persons that are in the same
line of business as such Person.
 
“Organizational Documents” means, with respect to a particular Person, (a) if
such Person is a corporation, its certificate or articles of incorporation,
organization or formation and its by-laws; (b) if such Person is a general
partnership, its partnership agreement and any statement of partnership; (c) if
such Person is a limited partnership, its certificate of limited partnership and
its limited partnership agreement; (d) if such Person is a limited liability
company, its certificate or articles of formation or organization and limited
liability company or operating agreement; (e) any other charter or similar
document adopted or filed in connection with the creation, formation or
organization of such Person; and (f) any amendment to any of the foregoing.
 
-4-

--------------------------------------------------------------------------------


 
 
“Permit” means any permit, license, Consent, exemption, variance, registration,
security clearance or other authorization issued or granted by any Governmental
Authority.
 
“Permitted Liens” means any: (a) Liens for current Taxes not yet due (other than
Taxes arising out of the transactions contemplated by this Agreement); (b) Liens
of carriers, laborers, materialmen, mechanics, repairmen or warehousemen, and
other similar Liens imposed by Law and arising in the Ordinary Course of
Business for Liabilities not yet due; and (c)  Liens of record or other minor
defects of title that do not and could not interfere with the use of such real
property or materially diminish the value thereof.
 
“Person” means any individual, firm, company, general partnership, limited
partnership, limited liability partnership, joint venture, association,
corporation, limited liability company, trust, business trust, estate,
Governmental Authority or other entity.
 
“Proceeding” means any action, claim, complaint, charge, arbitration, audit,
hearing, investigation, inquiry, suit, litigation or other proceeding (whether
civil, criminal, administrative, investigative or informal) commenced, brought,
conducted or heard by or before, or otherwise involving, any Governmental
Authority or arbitrator.
 
“Purchase Price” has the meaning set forth in Section 2.2(a).
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated pursuant thereto.
 
“Seller Party” means (a) prior to Closing, the Sellers and the Companies, and
(b) from and after Closing, the Sellers.
 
“Seller” or “Sellers” has the meaning set forth in the introduction to this
Agreement.
 
“Seller’s Counsel” means Putney, Twombly, Hall & Hirson LLP.
 
“Tax” or “Taxes” means, however denominated, all federal, state, local,
territorial, foreign and other taxes, levies, fees, deficiencies, imposts,
assessments, impositions or other government charges of whatever nature,
including all net income, gross income, estimated income, gross receipts,
business, occupation, franchise, real property, payroll, personal property,
sales, transfer, stamp, use, employment, social security, unemployment, worker’s
compensation, commercial rent, withholding, occupancy, premium, gross receipts,
profits, windfall profits, deemed profits, recapture, license, lease, severance,
capital, production, corporation, ad valorem, excise, custom, duty, escheat,
built in gain pursuant to Code Section 1374 or similar tax, including any
interest, fines, penalties and additions (to the extent applicable) thereon or
thereto, whether disputed or not, and any obligations with respect to such
amounts arising as a result of being a member of an affiliated, consolidated,
combined or unitary group for any period or under any Contract with any other
Person, and including any Liability for taxes of a predecessor.
 
“Transaction Documents” means this Agreement and all other agreements,
certificates, instruments and other documents being delivered pursuant to this
Agreement or pursuant to such other agreements, certificates, instruments and
other documents.
 
-5-

--------------------------------------------------------------------------------


 
 
1.2. Certain Interpretive Matters.
 
(a) General Rules of Construction. In this Agreement, unless the context
otherwise requires:
 
(i) words of the masculine or neuter gender shall include the masculine and/or
feminine gender, and words in the singular number or in the plural number shall
each include the singular number or the plural number;
 
(ii) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity;
 
(iii) reference to any agreement (including this Agreement) or other Contract or
any document means such agreement, Contract or document as amended or modified
and in effect from time to time in accordance with the terms thereof and, if
applicable, the terms hereof;
 
(iv) any accounting term used and not otherwise defined in this Agreement or any
other Transaction Document has the meaning assigned to such term in accordance
with GAAP;
 
(v) “including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding or succeeding such term;
 
(vi) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding” and “through” means “through and
including;”
 
(vii) “hereto”, “herein”, “hereof”, “hereinafter” and similar expressions refer
to this Agreement in its entirety, and not to any particular Article, Section,
paragraph or other part of this Agreement;
 
(viii) reference to any “Article” or “Section” means the corresponding
Article(s) or Section(s) of this Agreement;
 
(ix) the descriptive headings of Articles, Sections, paragraphs and other parts
of this Agreement are included for convenience of reference only and shall not
affect in any way the meaning or interpretation of this Agreement or any of the
terms or provisions hereof;
 
(x) references to dollars or “$” in this Agreement shall mean United States
Dollars;
 
-6-

--------------------------------------------------------------------------------


 
 
(xi) reference to any Law or Order, means (A) such Law or Order as amended,
modified, codified, supplemented or reenacted, in whole or in part, and in
effect from time to time; and (B) any comparable successor Laws or Orders; and
 
(xii) any Contract, instrument, insurance policy, certificate or other document
defined or referred to in this Agreement or in any other Transaction Document
means such Contract, instrument, insurance policy, certificate or other document
as from time to time amended, modified or supplemented, including (in the case
of Contracts or instruments) by waiver or Consent and all attachments thereto
and instruments and other documents incorporated therein.
 
1.3 Acknowledgment Regarding Negotiation and Preparation of Agreement. The
parties hereto further acknowledge and agree that: (i) this Agreement is the
result of negotiations between the parties hereto and shall not be deemed or
construed as having been drafted by any one party, (ii) each of the parties
hereto and its counsel have reviewed and negotiated the terms and provisions of
this Agreement (including any exhibits and schedules attached hereto) and have
contributed to its preparation, (iii) the rule of construction to the effect
that any ambiguities are resolved against the drafting party shall not be
employed in the interpretation of this Agreement, and (iv) the terms and
provisions of this Agreement shall be construed fairly as to all parties hereto
and not in favor of or against any party, regardless of which party was
generally responsible for the preparation of this Agreement. The parties hereto
recognize that Wilmington Trust Company will be acting as Escrow Agent with
respect to the transactions contemplated hereby, and as ]the Liquidating Trustee
of each of the Sellers. Each of the parties hereto recognizes that acting in
both capacities creates a potential conflict of interest with respect to
Wilmington Trust Company, and each party hereto hereby waives any and all such
conflicts of interest.
 
ARTICLE 2
 
PURCHASE AND SALE OF THE INTERESTS
 
2.1. Purchase and Sale of the Interests. Upon and subject to the terms and
provisions of this Agreement, at the Closing, the Buyer will purchase and accept
delivery of the Interests from the Sellers, and the Sellers shall sell, assign,
transfer and deliver all of the Interests to the Buyer free and clear of all
Liens.
 
2.2. Purchase Price; Payment; Deposit and Delivery into Escrow.
 
(a) Purchase Price; Allocation. The total purchase price for the Interests will
be Five Million Four Hundred Ten Thousand Dollars ($5,410,000) (the “Purchase
Price”) and shall be allocated to the Interests in accordance with Exhibit A.
 
(b) Payment. The Purchase Price shall be paid at the Closing in accordance with
the Escrow Agreement.
 
(c) Delivery of Deposit into Escrow. On the date hereof, the Buyer shall deposit
with the Escrow Agent in immediately available funds by wire transfer One
Hundred Thousand Dollars ($100,000.00) as a deposit (the “Deposit”), which shall
be offset against the Purchase Price at Closing; however; the Deposit shall not
be considered part of the Purchase Price as the Deposit shall be non-refundable
except as expressly set forth in Section 8.2(b).
 
-7-

--------------------------------------------------------------------------------


 
 
2.3. Additional Consideration for Sellers. In the event that, within the
eighteen month period following the Closing commencing on the date of the
Closing (the “Closing Date”), either of the Sellers provides written notice to
the Buyer that BMIF/BSLF II Rancho Malibu Limited Partnership (the
“Partnership”) has received a grading permit from the appropriate regulatory
agencies relating to the Land (as defined in the Partnership’s Amended and
Restated Limited Partnership Agreement, as amended), then the Buyer shall
promptly, but in no event later than three (3) business days after such notice,
pay an additional $300,000 to the Sellers, allocated in accordance with each
Sellers’ interest in C&D IT LLC as set forth on Exhibit A (such amount, the
“Additional Consideration”).
 


 
ARTICLE 3
 
THE CLOSING
 
3.1. Closing and Closing Date. Unless this Agreement shall have been terminated
and the transactions herein contemplated shall have been abandoned in accordance
with the terms and provisions of Article 8, the purchase and sale of the
Interests (the “Closing”) shall take place at 10:00 a.m. (Boston time) on a date
to be designated by the Buyer and the Sellers upon the satisfaction or waiver of
all of the conditions to the respective obligations of the parties set forth in
Article 7), in accordance with the terms of the Escrow Agreement. The Closing
shall take place at the offices of Nixon Peabody LLP, 100 Summer Street, Boston,
MA 02110.
 
3.2. Documents and Items to Be Delivered to the Buyer by the Sellers. At the
Closing, the Sellers will deliver to the Buyer:
 
(i) Signature pages to the Assignment Instructions, fully executed by the
Sellers and dated as of the Closing Date;
 
(ii) A certificate in form and substance reasonably acceptable to the Buyer,
dated the Closing Date, executed by the manager(s) of each Company, certifying:
(i) that attached thereto is a true, correct and complete copy of the
Organizational Documents of such Company, including all amendments thereto, as
in effect on the Closing Date; (ii) that attached thereto is a true and complete
copy of the resolutions duly adopted by the manager(s) of such Company
authorizing the execution and delivery of this Agreement and each of the other
Transaction Documents to which such Company is a party, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect as of the Closing Date; and (iii) as to the incumbency of the
manager(s) and officers of such Company and their signatures;
 
(iii) A certificate in form and substance reasonably acceptable to the Buyer,
dated the Closing Date, executed by Wilmington Trust Company, the Liquidating
Trustee of each Seller, certifying that attached thereto is a true, correct and
complete copy of the Organizational Documents of each Seller, including all
amendments thereto, as in effect on the Closing Date;
 
-8-

--------------------------------------------------------------------------------


 
 
(iv) A certificate, in form and substance reasonably acceptable to the Buyer,
dated the Closing Date, executed by the manager(s) of each Company, certifying
that (i) the representations and warranties of such Company set forth in this
Agreement were true, correct and complete at and as of the date hereof and the
Closing Date (provided that representations and warranties which are confined to
a specific date shall speak only as of such date); and (ii) that such Company
has performed in accordance with the terms thereof each of its agreements and
obligations set forth in this Agreement and each of the other Transaction
Documents to which the Company is a party to be performed prior to the Closing;
 
(v) A certificate, in form and substance reasonably acceptable to the Buyer,
dated the Closing Date, executed by the Liquidating Trustee of each of the
Sellers, certifying that (i) the representations and warranties of the Sellers
set forth in this Agreement were true, accurate and complete at and as of the
date hereof and the Closing Date (provided that representations and warranties
which are confined to a specific date shall speak only as of such date); and
(ii) each of the Sellers performed its respective or joint agreements and
obligations set forth in this Agreement and each of the other Transaction
Documents to which the Sellers are a party to be performed prior to the Closing;
 
(vi) Certificate of good standing for each Company from the Secretary of State
of the State of Delaware dated not earlier than ten (10) days prior to the
Closing Date; and
 
(vii) Such other certificates and documents as the Buyer or the Buyer’s Counsel
may reasonably request.


3.3. Documents and Items to Be Delivered to the Sellers by the Buyer. At the
Closing, the Buyer will deliver to the Sellers:
 
(i) in immediately available funds by wire transfer, an amount equal to the
Purchase Price less the Deposit, payable as set forth on Exhibit A hereto;
 
(ii) A certificate, in form and substance reasonably acceptable to the Sellers,
executed by an authorized officer of the Buyer, dated the Closing Date, and
certifying (i) that attached thereto are true and complete copies of the
Organizational Documents of the Buyer, including all amendments thereto, as in
effect on the Closing Date; (ii) that attached thereto are the votes duly
adopted by the Board of Directors or Manager(s) of the Buyer, as applicable,
authorizing the execution, delivery and performance of this Agreement and each
of the other Transaction Documents to which it is a party, and that such votes
have not been modified, rescinded or amended and are in full force and effect as
of the Closing Date; and (iii) as to the incumbency of the Buyer’s officers and
their signatures;
 
(iii) A certificate, in form and substance reasonably acceptable to the Sellers,
executed by an authorized officer of the Buyer, dated the Closing Date, and
certifying as to the accuracy of the Buyer’s representations and warranties at
and as of the Closing and the performance by the Buyer of its agreements and
obligations set forth in this Agreement and each of the other Transaction
Documents to which it is a party to be performed prior to the Closing; and
 
-9-

--------------------------------------------------------------------------------


 
 
(iv) Such other certificates and documents as the Sellers or the Sellers’
Counsel may reasonably request.
 
ARTICLE 4
 
REPRESENTATIONS AND WARRANTIES OF THE SELLERS
 
The Sellers severally, but not jointly and severally, hereby represent and
warrant to the Buyer as follows:
 
4.1 Issuance of the Interests; Sellers’ Title to the Interests.
 
(a) EXCEPT AS EXPRESSLY PROVIDED IN THIS ARTICLE 4, THE INTERESTS SOLD PURSUANT
TO THIS AGREEMENT ARE SOLD, CONVEYED, ASSIGNED AND TRANSFERRED ON AN “AS IS,
WHERE IS” BASIS “WITH ALL FAULTS.” EXCEPT AS EXPRESSLY SET FORTH IN THIS
ARTICLE, EACH OF THE SELLERS MAKES NO REPRESENTATIONS OR WARRANTIES, TERMS,
CONDITIONS, UNDERTAKINGS OR COLLATERAL AGREEMENTS OF ANY NATURE, EXPRESS OR
IMPLIED, BY STATUTE OR OTHERWISE, CONCERNING THE INTERESTS OR THE CONDITION,
DESCRIPTION, QUALITY, QUANTITY OR ANY OTHER THING AFFECTING OR RELATING TO THE
INTERESTS OR THE OPERATION OR USE BY THE BUYER OF ANY OF THE INTERESTS.
 
(b) The Interests are duly authorized, validly issued, fully paid and
non-assessable. Each of the Sellers has good title to and is the lawful, legal,
record and beneficial owner of the Interests, free and clear of all Liens and
the Buyer, at the Closing and upon payment of the Purchase Price, will receive
good title to the Interests, free and clear of all Liens.


4.2 No Conflict. Neither of the Sellers is a party to, subject to or bound by
any agreement or any judgment, order, writ, prohibition, injunction or decree of
any court or other governmental body which would prevent the execution or
delivery of this Agreement by it or the transfer of the Interests pursuant to
the terms of this Agreement.
 


4.3 Enforceability. This Agreement and each of the other Transaction Documents
to which the Sellers are a party were duly and validly executed and delivered by
the Sellers and (assuming such agreements constitute the legal, valid and
binding obligations of the Buyer) constitute the legal, valid and binding
agreement of the Sellers, enforceable against the Sellers in accordance with
their terms.
 


4.4 Brokers. No investment banker, broker, agent, finder, advisor, firm or other
Person acting on behalf of the Sellers or its stockholders is, or will be,
entitled to any commission or broker’s or finder’s fees from any of the parties
hereto, or from any Person controlling, controlled by or under common control
with any of the parties hereto, in connection with any of the transactions
contemplated herein.
 


-10-

--------------------------------------------------------------------------------


 
 
4.5 Litigation. There is no suit, action, proceeding, claim or investigation
pending, or, to the Sellers’ knowledge, threatened, against the Sellers that
would affect the consummation of the transactions contemplated by this
Agreement.
 


4.6 Consequential Damages and Lost Profits. THE SELLERS ACKNOWLEDGE AND AGREE
THAT THE BUYERS SHALL NOT BE LIABLE UNDER THIS AGREEMENT FOR ANY LOST PROFITS OF
EITHER OF THE SELLERS OR INDIRECT, CONSEQUENTIAL OR SPECIAL DAMAGES OF EITHER OF
THE SELLERS.
 


 
ARTICLE 5
 
REPRESENTATIONS AND WARRANTIES OF THE BUYER
 
The Buyer represents and warrants to each of the Sellers as follows:
 
5.1. Organization. The Buyer is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Florida
with all power and authority to own or lease all of its properties and assets
and to conduct its business as presently conducted.
 
5.2. Authority of the Buyer. The Buyer has all requisite power and authority to
execute and deliver this Agreement and each of the other Transaction Documents
to which it is a party, to perform its obligations hereunder and thereunder and
to consummate the transactions contemplated hereby and thereby. The execution
and delivery by the Buyer of this Agreement and each of the other Transaction
Documents to which it is a party, the performance by the Buyer of its
obligations hereunder and thereunder and the consummation of the transactions
contemplated hereby and thereby have been duly and validly authorized by the
manager of the Buyer and no other proceedings on the part of the Buyer are
necessary to authorize this Agreement and each of the Transaction Documents to
which the Buyer is a party, the performance of such obligations or the
consummation of such transactions.
 
5.3. Enforceability. This Agreement and each of the other Transaction Documents
to which the Buyer is a party was duly and validly executed and delivered by the
Buyer and (assuming such agreements constitute the legal, valid and binding
obligations of the Sellers) constitute the legal, valid and binding agreement of
the Buyer, enforceable against the Buyer in accordance with their terms.
 
5.4. No Violation or Conflict; Consents. Neither the execution and delivery by
the Buyer of this Agreement or any of the other Transaction Documents to which
it is a party, nor the performance by the Buyer of its obligations hereunder and
thereunder, nor the consummation of the transactions contemplated hereby and
thereby will, directly or indirectly (with or without notice or lapse of time or
both):
 
-11-

--------------------------------------------------------------------------------


 
 
(i) violate, contravene, conflict with or Breach any term or provision of the
Organizational Documents of the Buyer or any resolution or vote adopted by the
manager of the Buyer;
 
(ii) violate, contravene or conflict with any of the terms, conditions or
requirements of, or require any notice to or filing with any Governmental
Authority or other Person under, any Permit, Law or Order applicable to the
Buyer or any of its assets or properties;
 
(iii) give any Governmental Authority the right to revoke, withdraw, suspend,
cancel, modify, or terminate any Permit held by the Buyer; or
 
(iv) require any Permit or other Consent of, or filing with or notification to,
any Governmental Authority or other Person.
 
5.5. Brokers. No investment banker, broker, agent, finder, advisor, firm or
other Person acting on behalf of the Buyer or its stockholders is, or will be,
entitled to any commission or broker’s or finder’s fees from any of the parties
hereto, or from any Person controlling, controlled by or under common control
with any of the parties hereto, in connection with any of the transactions
contemplated herein.
 
5.6. Investment Intent. The Buyer is acquiring the Interests for its own account
and not with a view to their distribution within the meaning of Section 2(11) of
the Securities Act. The Buyer confirms that the Sellers and the Companies have
made available to the Buyer and its representatives and agents the opportunity
to ask questions of the officers and management employees of each Company and to
acquire such additional information about the business and financial condition
of each Company as the Buyer has requested.
 
5.7. Litigation. There is no suit, action, proceeding, claim or investigation
pending, or, to the Buyer’s knowledge, threatened, against the Buyer that would
affect the consummation of the transactions contemplated by this Agreement.
 
5.8. Consequential Damages and Lost Profits; Buyer Due Diligence. THE BUYER
ACKNOWLEDGES AND AGREES THAT THE SELLERS SHALL NOT BE LIABLE UNDER THIS
AGREEMENT FOR ANY LOST PROFITS OR INDIRECT, CONSEQUENTIAL OR SPECIAL DAMAGES.
THE BUYER CONFIRMS, ACKNOWLEDGES AND AGREES THAT UPON CLOSING IT SHALL HAVE
PERFORMED ALL DUE DILIGENCE REQUIRED BY IT WITH RESPECT TO THE INTERESTS TO THE
EXTENT THAT THE BUYER MAY WISH SO AND THAT THE BUYER IS RELYING ENTIRELY UPON
ITS OWN INVESTIGATION WITH RESPECT TO THE INTERESTS IN PROCEEDING WITH THE
TRANSACTION CONTEMPLATED UNDER THIS AGREEMENT.
 
-12-

--------------------------------------------------------------------------------


 
 
ARTICLE 6
 
COVENANTS OF THE PARTIES
 
6.1. Conduct of Business of the Companies. During the period from the date of
this Agreement to the Closing Date, each of the Companies shall, and each of the
Sellers shall cause each of the Companies to: (i) conduct its operations in the
Ordinary Course of Business; (ii) use reasonable best efforts to preserve intact
its business organization, keep available the services of its current managers,
officers, employees, consultants and agents; (iii) use reasonable best efforts
to preserve its goodwill; (iv) cooperate with all reasonable due diligence
requests of the Buyer; (v) provide the Buyer with reasonable access to all of
its books, records, partners and employees of the Company, including but not
limited to plans, surveys, reports and other documents or records that pertain
to the Company and its assets, including any appraisals or other valuations; and
(vi) promptly advise the Buyer in writing of any Material Adverse Event.
 
6.2. Notification of Certain Matters. The Sellers shall give prompt notice to
the Buyer, and the Buyer shall give prompt notice to the Sellers, of the
occurrence or non-occurrence of any event, the occurrence or non-occurrence of
which is likely (a) to cause any representation or warranty of such party
contained in this Agreement to be untrue, inaccurate or incomplete in any
material respect at or prior to the Closing, or (b) to result in any material
failure of such party to comply with or satisfy any condition, obligation,
covenant or agreement to be complied with or satisfied by it hereunder;
provided, however, that the delivery of any notice pursuant to this Section 6.2
shall not limit or otherwise affect any representations and warranties or any
conditions, obligations, covenants or agreements under this Agreement, or the
rights or remedies, pursuant to Article 9, available to the Buyer.
 
ARTICLE 7
CONDITIONS TO CLOSING
 
7.1. Conditions to Obligations of the Sellers. The obligations of the Sellers to
close the transactions contemplated by this Agreement shall be subject to the
satisfaction or waiver by the Sellers at or prior to the Closing of the
following conditions:
 
(i) The Buyer shall have performed or complied with its obligations, covenants
and agreements contained in this Agreement (considered individually and
collectively) required to be performed or complied with at or prior to the
Closing;
 
(ii) The representations and warranties of the Buyer contained in this Agreement
(considered individually and collectively) shall be true, correct and complete
on and as of the date hereof and on and as of the Closing Date with the same
force and effect as if made on and as of the Closing Date (provided that
representations and warranties which are confined to a specific date shall speak
only as of such date);
 
(iii) The Sellers shall have received from the Buyer the deliveries referred to
in Section 3.3;
 
(iv) Each of the Sellers shall have received an opinion regarding the fairness,
from a financial point of view, of the consideration to be received by each
Seller and/or the interest holders of such Seller, in form and substance
satisfactory to such Seller in each Seller’s sole discretion; and
 
-13-

--------------------------------------------------------------------------------


 
 
(v) No Law or Order shall have been enacted, entered, promulgated, issued or
enforced by any Governmental Authority of competent jurisdiction which
prohibits, restrains, enjoins or restricts the consummation of the transactions
contemplated hereby; provided, however, that the parties shall use reasonable
best efforts to cause any such Law or Order to be vacated or lifted.
 
7.2. Conditions to Obligations of the Buyer. The obligations of the Buyer to
close the transaction contemplated hereby shall be subject to the satisfaction
or waiver by the Buyer at or prior to the Closing of the following conditions:
 
(i) The Sellers shall have performed or complied with their obligations,
covenants and agreements, including restrictive covenants, contained in
this Agreement (considered either individually and/or collectively, as
applicable) required to be performed or complied with at or prior to the
Closing;
 
(ii) The representations and warranties of the Sellers contained in
this Agreement (considered individually and collectively) shall be true, correct
and complete, when made and on and as of the Closing Date with the same force
and effect as if made on and as of the Closing Date;
 
(iii) The Buyer shall have received the deliveries referred to in Section 3.2;
 
(iv) No Law or Order shall have been enacted, entered, promulgated, issued or
enforced by any Governmental Authority of competent jurisdiction, and no
Proceeding shall have been commenced or threatened, which prohibits, restrains,
enjoins or restricts the consummation of the transactions contemplated hereby;
provided, however, that the parties shall use reasonable best efforts to cause
any such Law or Order to be vacated or lifted; and
 
(viii)  No Material Adverse Event shall exist or shall have occurred since the
date of this Agreement.
 
(ix)  The Buyer shall have completed and shall be satisfied with, in its sole
reasonable discretion, its due diligence investigation with respect to the
business and financial condition of the Company.
 
ARTICLE 8
 
TERMINATION
 
8.1. Termination. This Agreement may be terminated and the transaction
contemplated hereby may be abandoned at any time prior to the Closing, as
follows:
 
(a) by mutual written consent of the Buyer and the Sellers;
 
-14-

--------------------------------------------------------------------------------


 
 
(b) by the Buyer or any of the Sellers if the Closing shall not have occurred on
or before December 1, 2006 (provided that the right to terminate this Agreement
under this Section 8.1(b) shall not be available to any party hereto whose
failure to perform or comply with any covenant, condition or obligation under
this Agreement has been the cause of, or resulted in, the failure of the
transactions to be consummated on or before such date);
 
(c) by the Buyer or any of the Sellers if any Governmental Authority of
competent jurisdiction shall have issued a final Order restraining, enjoining or
prohibiting the transactions contemplated by this Agreement and such Order is or
shall have become final and non-appealable;
 
(d) by any of the Sellers if prior to the Closing Date there shall have been a
material Breach of any of the representations, warranties, covenants or
agreements of the Buyer contained in this Agreement which cannot be or has not
been cured within twenty (20) days after notice thereof to the Buyer;
 
(e) by the Buyer if prior to the Closing Date there shall have been a material
Breach of any of the representations, warranties, covenants or agreements on the
part of any of the Companies or the Sellers contained in this Agreement which
cannot be or has not been cured within twenty (20) days after notice thereof to
the Sellers, or (ii) a Material Adverse Event shall have occurred and be
continuing; or
 
(f) by any Seller in the event that such Seller’s Liquidating Trustee believes
that it would violate its fiduciary duty to any Seller or its respective
beneficiaries close the transactions contemplated hereby.
 
(g) by the Buyer if, in its sole reasonable discretion, its due diligence
investigation shows an unacceptable business and/or financial condition of the
Company.
 
8.2. Effect of Termination.
 
(a) If this Agreement is terminated in accordance with Section 8.1,
this Agreement shall hereafter become null and void and of no further force or
effect, except that the terms and provisions of this Section 8.2 and the
following other Sections shall survive such termination and shall remain in full
force and effect:
 
Section 10.3 (Notices),
 
Section 10.4 (Entire Agreement),
 
Section 10.11 (Expenses), and
 
Section 10.12 (Governing Law).
 
(b) (i) In connection with the negotiation and execution of this Agreement, the
Sellers agree that the Buyer has devoted significant time and effort and has
incurred significant expense in analyzing the transactions contemplated herein.
In the event that the Buyer terminates this Agreement pursuant to any applicable
subsection of Section 8.1 (subject to the proviso in Section 8.1(b)) or if any
of the Sellers terminates this Agreement pursuant to Sections 8.1(c) or 8.1(f)
or 8.1(g), the Buyer shall be entitled to the return of the Deposit; otherwise,
the Deposit shall be distributed to the Sellers as forth on Exhibit A upon
termination of this Agreement. Upon any termination, the parties hereto covenant
and agree to immediately provide the Escrow Agent with written instructions
regarding the return or distribution of the Deposit. For the avoidance of doubt,
each party hereto covenants and agrees to provide such instructions with respect
to such termination in accordance herewith, even if such party disputes the
basis of such termination. If a dispute exists, such dispute shall be noted in
the instructions delivered to the Escrow Agent, and the parties hereto agree
that in the event of such a dispute, the instructions delivered to the Escrow
Agent shall include an instruction that the Escrow Agent treat the Deposit in
accordance with Section F of the Escrow Agreement.
 
-15-

--------------------------------------------------------------------------------


 
 
(ii) In addition to the foregoing, in the event this Agreement is terminated by
either of the Sellers pursuant to Section 8.1(f) and instructions have been
given to the Escrow Agent to return the Deposit to the Buyer, the Sellers shall,
within three (3) business days of receipt of a copy of such instructions, pay
$100,000 in immediately available funds to the Buyer as liquidated damages and
not as a penalty (payable $50,000 each by each of the Sellers) (the “Break-Up
Fee”). If the Deposit is returned to the Buyer as provided in (i) above, or,
with respect to a termination pursuant to Section 8.1(f), the Deposit is
returned and the Break-Up Fee is paid, then such payments under this Section
8.2(b) shall be the sole and exclusive remedy for the Buyer upon the termination
of this Agreement.
 
(c) Except as expressly set forth in Section 8.2(b) above, any termination of
this Agreement shall not relieve any party hereto from any Liability for any
Breach of its representations, warranties, covenants or agreements contained
herein. The exercise of a right of termination under this Agreement by any party
hereto shall not be an election of remedies.
 
ARTICLE 9
 
INDEMNIFICATION
 
9.1. Survival.
 
(a) Representations and Warranties. All of the representations and warranties of
the parties contained in this Agreement shall survive the Closing and shall
continue in full force and effect until December 1, 2006.
 
(b) Covenants and Agreements. All of the covenants and agreements of the parties
shall terminate upon the Closing.
 
(c) Timely Claims. No party shall have any liability (for indemnification or
otherwise) based upon any claim for indemnification arising out of the Breach of
any representation or warranty contained in this Agreement or in any of the
other Transaction Documents, to be fulfilled or complied with at or before the
Closing unless such party is given notice asserting a claim with respect thereto
prior to the termination of the applicable time period set forth under
Section 9.1(a). Any representation or warranty as to which a claim for
indemnification (including a contingent claim) shall have been asserted during
the survival period shall continue in effect with respect to such claim until
such claim shall have been finally resolved or settled.
 
-16-

--------------------------------------------------------------------------------


 
 
9.2. Terms of Indemnification. Subject to the terms and provisions of this
Agreement,
 
(a) the Sellers, severally but not jointly and severally, shall indemnify the
Buyer Parties against, and shall protect, defend and hold harmless the Buyer
Parties from, all Damages arising out of, relating to, or resulting from (i) any
Breach of any of the Sellers’ or any of the Companies’ respective
representations or warranties contained in this Agreement, including the
schedules hereto or in any of the other Transaction Documents; or (ii) any
Proceeding, commenced at any time (and without regard to any survival period for
any representation or warranty contained in this Agreement), that is brought
(x) by any beneficial interest holder of any of the Sellers, or (y) on a
derivative basis by any beneficial interest holder of any Seller on behalf of
such Seller, and, in the case of each of (x) and (y) above, which relates to or
arises out of any event, fact or circumstance existing prior to the Closing and
relates to the transactions contemplated by this Agreement, including without
limitation the liabilities, damages, costs and expenses incurred by the
Companies and the Buyer (including attorney’s fees) in connection with the
defense, settlement or other resolution thereof;
 
(b) the Buyer shall indemnify the Seller Parties against, and shall protect,
defend and hold harmless the Seller Parties from, all Damages arising out of,
relating to, or resulting from any Breach of the Buyer’s representations or
warranties contained in this Agreement or in any of the other Transaction
Documents.
 
      9.3. Procedures with Respect to Third-Party Claims. Each party shall
promptly notify the other parties upon its having knowledge of the occurrence of
any claim, assertion, event, action or proceeding against the Company or any
party hereto which would give rise to a claim for indemnification under this
Article 9. Promptly after the occurrence of any claim, assertion, event, action
or proceeding against the Company or any party hereto which could give rise to a
claim for indemnification under this Article 9, the party seeking
indemnification (the “Indemnified Party”) shall give notice to the party from
whom indemnification is sought (the “Indemnifying Party”) if it wishes to assert
a claim for indemnification under this Article 9. The failure of the Indemnified
Party to timely deliver any notice hereunder shall not reduce the liability of
the Indemnifying Party except to the extent the Indemnifying Party demonstrates
that the defense of the subject claim has been prejudiced by such failure. The
Indemnifying Party shall then be entitled to participate in such action or
proceeding and, to the extent that it shall wish, to assume the defense thereof
with counsel satisfactory to such Indemnified Party (but prior to assuming such
defense the Indemnifying Party shall have acknowledged in writing its
indemnification obligation hereunder). After notice from the Indemnifying Party
to the Indemnified Party of its election to assume the defense of a claim, the
Indemnifying Party shall not be liable to such Indemnified Party under
Section 9.2 for any fees of other counsel or any other expenses, in each case
subsequently incurred by such Indemnified Party in connection with the defense
thereof, other than reasonable costs of investigation. If an Indemnifying Party
assumes the defense of such an action (a) no compromise or settlement thereof
may be effected by the Indemnifying Party without the Indemnified Party’s
consent (which shall not be unreasonably withheld) unless (i) there is no
finding or admission of any violation of law or any violation of the rights of
any person and no effect on any other claims that may be made against the
Indemnified Party and (ii) the sole relief provided is monetary damages that are
paid in full by the Indemnifying Party, and (b) the Indemnifying Party shall
have no liability with respect to any compromise or settlement thereof effected
by the Indemnified Party without its consent (which shall not be unreasonably
withheld). If notice is given to an Indemnifying Party of the commencement of
any action and it does not, within thirty (30) days after the Indemnified
Party’s notice is given, give notice to the Indemnified Party of its election to
assume the defense thereof (and in connection therewith, acknowledges in writing
its indemnification obligation hereunder), the Indemnifying Party shall be bound
by any determination made in such action or any compromise or settlement thereof
effected by the Indemnified Party. Notwithstanding the foregoing, if an
Indemnified Party determines in good faith that there is a reasonable
probability that any action may materially and adversely affect it or its
Affiliates other than as a result of monetary damages, such Indemnified Party
may, by notice to the Indemnifying Party, assume the exclusive right to defend,
compromise or settle such action, but the Indemnifying Party shall have no
liability with respect to judgment entered in any action so defended, or a
compromise or settlement thereof entered into, without its consent (which shall
not be unreasonably withheld).
 
-17-

--------------------------------------------------------------------------------


 
 
9.4. Indemnification Cap and Threshold.
 
(a) Indemnification Cap. Subject to Section 9.6, the maximum aggregate liability
of each party for claims for indemnification made pursuant to Section 9.2 shall
be Three Hundred Thousand and 00/100 Dollars ($300,000) (the “Indemnification
Cap”).
 
(b) Indemnification Threshold. No Buyer Party shall be entitled to make any
claim for indemnification pursuant to Section 9.2(a) unless and until the
aggregate amount of Damages with respect to all such claims that may be made by
all Buyer Parties pursuant to this Article 9 as a result of a Breach of any of
the Sellers’ representations, warranties, obligations, covenants or agreements
set forth in this Agreement exceeds an aggregate of Fifty Thousand and 00/100
Dollars ($50,000) (the “Indemnification Threshold”), after which the Sellers
shall be liable for the full amount of such Damages, subject to the
Indemnification Cap. No Seller shall be entitled to make any claim for
indemnification pursuant to Section 9.2(b) unless and until the aggregate amount
of Damages with respect to all such claims that may be made by the Sellers
pursuant to this Article 9 exceeds the Indemnification Threshold, after which
the Buyer shall be liable for the full amount of such Damages, subject to the
Indemnification Cap.
 
(c) Applicability of Indemnification Cap and Threshold. Notwithstanding anything
in this Article 9 to the contrary, neither the Indemnification Cap nor the
Indemnification Threshold shall apply to or against, and the parties shall be
liable under this Article 9 for, the entirety of any Damages resulting from,
arising out of, in the nature of, or caused by (i) any fraudulent, willful or
intentional Breach by any party of any of its representations, warranties or
covenants set forth herein, or (ii) the indemnification of the Buyer Parties
contained in Section 9.2(a)(ii).
 
9.5. Additional Indemnification Provisions.
 
(a) Other Recoveries; Insurance. Notwithstanding anything herein to the
contrary, no party shall be entitled to indemnification or reimbursement under
any provision of this Agreement for any amount to the extent such party or its
Affiliates has been indemnified or reimbursed for such amount under any other
provision of this Agreement, the exhibits attached hereto, or any document
executed in connection with this Agreement or otherwise. Furthermore, in the
event any Damages related to a claim by the Buyer is covered by insurance, the
Buyer agrees to use commercially reasonable efforts to seek recovery under such
insurance and the Buyer shall not be entitled to recovery from the Sellers (and
shall refund amounts received up to the amount of indemnification actually
received) with respect to such Damages to the extent, and only to the extent,
the Buyer recovers the insurance payment specified in the policy.
 
-18-

--------------------------------------------------------------------------------


 
 
(b) Mitigation. The parties shall take all commercially reasonable steps (to the
extent then available or possible) to mitigate all Damages upon and after
becoming aware of any event which could reasonably be expected to give rise to
such Damages.
 
9.6. Exclusive Remedy. Except with respect to claims arising out of, in the
nature of, or caused by any fraudulent, willful or intentional Breach by any
party of any of its representations or warranties set forth herein, and
notwithstanding anything to the contrary contained herein, the indemnification
provided in this Article 9 shall be the sole and exclusive remedy after the
Closing Date available to the parties for Breach. Further, the sole remedy of
the Buyer Parties pursuant to this Article 9 for Damages shall be to offset, on
a several, but not joint and several basis, against the Additional Consideration
that may become payable to a Seller pursuant to Section 2.3. In the event that
no Additional Consideration is paid, the Buyer Parties shall not be entitled to
collect Damages from either Seller. Nothing contained herein, however, shall
preclude a party from seeking injunctive relief or specific performance, under
circumstances where such relief might be appropriate, provided that the moving
party shall not be entitled to ancillary relief in the nature of Damages or fee
awards unless specifically so provided for herein.
 
ARTICLE 10
 
GENERAL PROVISIONS
 
10.1. Parties in Interest; Successors and Assigns; No Third Party Rights.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns, and, nothing in
this Agreement, express or implied, is intended to or shall confer upon any
other Person any legal or equitable right, title, privilege, benefit, interest,
remedy or claim of any nature whatsoever under or by reason of this Agreement,
or any term or provision hereof.
 
10.2. Assignment. This Agreement and the rights, title, privileges, benefits,
interests, remedies and obligations hereunder may not be assigned by any party
hereto, by operation of law or otherwise; provided, however, that the Buyer may
(a) assign any or all of its rights, title, privileges, benefits, interests and
remedies hereunder to any one or more of its Affiliates; (b) designate any one
or more of its Affiliates to perform its obligations hereunder (in any or all of
which cases the Buyer nonetheless shall remain responsible for the performance
of all of its obligations hereunder); and (c) assign any or all of its rights,
title, privileges, benefits, interests and remedies hereunder to and for the
benefit of any lender to the Buyer for the purpose of providing collateral
security.
 
-19-

--------------------------------------------------------------------------------


 
 
10.3. Notices. All notices, requests, claims, instructions and other
communications required or permitted under this Agreement shall be in writing
and shall be (a) delivered personally, (b) sent by national overnight courier,
with all costs and expenses therefore prepaid (c) sent by certified mail,
postage prepaid, return receipt requested, or (d) by facsimile transmission,
with a confirmation sent by one of the foregoing methods to the address of such
party as such party has notified the other parties in writing prior to the date
hereof, together with copies to such other persons as such parties may request.
 
10.4. Entire Agreement. This Agreement, together with each of the other
Transaction Documents, constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof, and supersede all prior or
contemporaneous agreements and understandings, whether written or oral, among
the parties hereto, or any of them, with respect to the subject matter hereof
and thereof.
 
10.5. Counterparts and Facsimile Signatures. This Agreement may be executed in
any number of counterparts, and by the different parties hereto in separate
counterparts, each of which when executed shall be deemed to be an original, and
all of which, taken together, shall be deemed to constitute one and the same
instrument. This Agreement may be executed by facsimile signature.
 
10.6. Severability. If any term or other provision of this Agreement is deemed
to be invalid, illegal or incapable of being enforced under any Law, Order or
public policy, all other terms, conditions and provisions of this Agreement
shall nevertheless remain in full force and effect. Upon such determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the fullest extent possible.
 
10.7. Amendment. This Agreement may not be amended or modified except by a
written instrument, specifically referring to this Agreement and signed by each
of the parties hereto.
 
10.8. Waiver. Neither the failure nor any delay of any party to this Agreement
to assert or exercise any right, power, privilege or remedy under
this Agreement, any of the other Transaction Documents or otherwise, or to
enforce any term or provision hereof or thereof, shall constitute a waiver of
such right, power, privilege or remedy, and no single or partial exercise of any
such right, power, privilege or remedy shall preclude any other or further
exercise of such right, power, privilege or remedy or the exercise of any other
right, power, privilege or remedy. The rights, powers, privileges and remedies
of the parties to this Agreement are cumulative and not alternative. Any waiver
of any right, power, privilege or remedy hereunder or under any of the
Transaction Documents shall be valid and binding only if set forth in a written
instrument specifically referring to this Agreement and signed by the party or
parties giving such waiver, and shall be effective only in the specific instance
and for the specific purpose for which it is given. At any time prior to the
Closing Date, the Buyer with respect to the Sellers and the Sellers with respect
to the Buyer may, subject to and in accordance with the provisions of this
Section 10.8, (a) waive any inaccuracies in the representations and warranties
contained in this Agreement or in any of the other Transaction Documents; and
(b) waive compliance with any of the conditions, covenants or agreements
contained in this Agreement or in any of the other Transaction Documents.
 
-20-

--------------------------------------------------------------------------------


 
 
10.9. Further Assurances. Each party hereto shall do and perform or cause to be
done and performed all further acts and things and shall execute and deliver all
further agreements, certificates, instruments and documents as any other party
may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
10.10. Legal Counsel. Each party to this Agreement acknowledges and represents
that it has been represented by its own separate legal counsel in connection
with the negotiations and preparation of this Agreement and each of the other
Transaction Documents to which it is a party, and in connection with the
transactions contemplated hereby and thereby, with the opportunity to seek
advice as to its legal rights from such counsel. Each party hereto further
represents that it is being independently advised as to the tax consequences of
such transactions.
 
10.11. Expenses. The Sellers shall bear all reasonable and customary fees, costs
and expenses incurred in connection with this Agreement (including the
preparation, negotiation and performance hereof) and the transactions
contemplated hereby (including fees and disbursements of attorneys, accountants,
agents, representatives and financial and other advisors).
 
10.12. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the Laws of the State of Delaware without regard to any
conflict of Laws principles that would cause the application of the Laws of any
other jurisdiction.
 


 
[The remainder of this page is intentionally left blank. Signature page
follows.]



 

-21-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly caused this Membership Interest
Purchase Agreement to be executed, as an instrument under seal, as of the date
first above written.
 
The Buyer: WEST CO LLC
 


Signature: _________________________________
 
Printed Name: _____________________________
 
Title: ____________________________________







 
The Sellers:
WILMINGTON TRUST COMPANY, not in its individual capacity but solely as
Liquidating Trustee of

AFG INVESTMENT TRUST C LIQUIDATING TRUST
and
AFG INVESTMENT TRUST D LIQUIDATING TRUST
 




Signature: _______________________________
 
Printed Name: ____________________________
 
Title: ___________________________________






The Companies: C&D IT LLC
 
By: AFG Investment Trust C Liquidating Trust and AFG Investment Trust C
Liquidating Trust D, its Members and Managers
 
By: Wilmington Trust Company, not in its individual capacity but solely as
Liquidating Trustee




Signature: _________________________________
 
Printed Name: ______________________________
 
Title: _____________________________________




-1-

--------------------------------------------------------------------------------


 
 
EFG KIRKWOOD LLC
 
By: AFG ASIT Corp., as Manager




Signature: _________________________________
 
Printed Name: ______________________________
 
Title: _____________________________________




EFG PALISADES LLC
 
By: AFG ASIT Corp., as Manager




Signature: _________________________________
 
Printed Name: ______________________________
 
Title: _____________________________________





Signature Page to Membership Interest Purchase Agreement

-2-

--------------------------------------------------------------------------------





EXHIBIT A








 
Seller
 
 
C&D IT LLC
 
 
EFG Kirkwood LLC and
 
EFG Palisades LLC
 
 
TOTAL
 
 
 
 
 
Interest
Purchase Price Allocation (net of Deposit)
 
 
 
Deposit Allocation
 
 
 
 
Interest
Purchase Price Allocation (net of Deposit)
 
 
 
Deposit Allocation
 
 
 
AFG Investment Trust C Liquidating Trust
 
 
 
 
50%
 
 
 
$1,039,292.60
 
 
 
$19,572.37
 
 
 
40% Class A Interest
 
 
 
$1,845,835.38
 
 
 
$34,761.49
 
 
 
$2,939,461.84
 
AFG Investment Trust D Liquidating Trust
 
 
 
50%
 
 
 
$1,039,292.60
 
 
 
$19,572.37
 
 
 
30% Class A Interest
 
 
 
 
$1,385,579.42
 
 
 
$26,093.77
 
 
 
$2,470,538.16
 
TOTAL:
 
 
$2,078,585.20
 
$39,144.74
 
70% Class A Interest
 
 
$3,231,414.80
 
$60,855.26
 
$5,410,000.00






 


--------------------------------------------------------------------------------





EXHIBIT B
ESCROW AGREEMENT




This Agreement is entered into as of the _____ day of ________ 2006 by and among
West Co LLC, a Florida limited liability company (“West Co”) (the “Buyer”), AFG
Investment Trust C Liquidating Trust (“Trust C Liquidating Trust”), AFG
Investment Trust D Liquidating Trust (“Trust D Liquidating Trust” and, together
with Trust C Liquidating Trust, each a “Seller” and, together, the “Sellers”),
C&D IT LLC, EFG Kirkwood LLC and EFG Palisades LLC, each a Delaware limited
liability company (each a “Company” and together the “Companies”) and Wilmington
Trust Company, as escrow agent (the "Escrow Agent").


This Agreement is being entered into in connection with the execution of a
Membership Interest Purchase Agreement (the “Purchase Agreement”) among the
Buyer, the Sellers and the Companies relating to the sale of equity interests in
the Companies (the “Interests”). All terms used but not defined herein shall
have the meanings set forth in the Purchase Agreement.


In consideration of the payments herein provided for and the mutual agreements
of the parties herein contained, the parties hereto agree as follows:


(A) The Escrow Agent has established in its own name a special account, Number
_____________ (the "Escrow Account"). All deposits by the parties in the Escrow
Account shall be made by wire transfer of immediately available funds to the
Escrow Agent as follows: ABA# ________, Account No. __________, Name: West Co
Escrow, Ref:  Attn:  [Steve Cimalore, VP]. All funds deposited therein shall be
held without interest;


(B) Upon execution of this Agreement, West Co shall forward to the Escrow
Account the sum of One Hundred Thousand Dollars ($100,000) (the “Deposit”);


(C) Thereupon, upon written instructions by all parties hereto, the Escrow Agent
is authorized and directed to take such action as the parties may direct
pursuant to the terms of the Purchase Agreement;


(D) Any instructions, directions or notices required to be delivered hereunder
to the Escrow Agent (i) shall be in writing, (ii) may be delivered by hand
delivery, reputable overnight courier, facsimile or telecopy, and (iii) may be
executed in one or more counterparts, each of which shall constitute an original
and all of which, taken together, shall constitute one and the same instrument.
All notices to the Escrow Agent shall be addressed as follows:


Wilmington Trust Company
Rodney Square North
1100 North Market Street
Wilmington, DE 19890
Attention: Corporate Trust Administration
Fax: (302) 636-4149


-1-

--------------------------------------------------------------------------------


 
 
(E) The Escrow Agent shall act as stakeholder and shall not be responsible for
genuineness, validity, sufficiency or collectibility of funds deposited
hereunder or any description of property or other thing therein, and shall not
be required to determine the existence of any fact or decide any questions of
law. It shall not be liable in any respect on the account of the identity,
authority or rights of the persons executing or delivering or purporting to
execute or deliver any such funds, its duties hereunder being limited to the
safekeeping of such funds received by it as Escrow Agent, and for the delivery
of the same in accordance with this Agreement. The parties hereto recognize that
Wilmington Trust Company is acting as Escrow Agent hereunder and also as the
Liquidating Trustee of each of the Sellers. Each of the parties hereto
recognizes that acting in both capacities creates a potential conflict of
interest with respect to Wilmington Trust Company, and each party hereto hereby
waives any and all such conflicts of interest.


(F) In accepting any funds delivered hereunder it is agreed and understood
between the parties hereto that the Escrow Agent will not be called upon to
construe any contract or instrument deposited herewith, and shall be required to
act in respect of the deposits herein made only upon the joint consent in
writing, of the parties hereto, and in the failure of such agreement or consent,
it reserves the right to hold any money in its possession concerning this
escrow, until a mutual agreement in writing has been reached between all of said
parties and delivered to it or until delivery is legally authorized and ordered
by final judgment or decree of the courts of the State of Delaware or other
court of competent jurisdiction; and in case the Escrow Agent obeys or complies
with any judgment, order or decree of a court of competent jurisdiction, it
shall not be liable to any of the parties hereto nor to any other person, firm
or corporation by reason of such compliance, notwithstanding that any such
judgment, order or decree is subsequently reversed, modified, annulled, set
aside or vacated.


(G) The Escrow Agent, as part of the consideration for the acceptance of this
escrow, will not be liable for any acts or omissions done in good faith, nor for
any claims, demands or losses, nor for any damages made or suffered by any party
to this escrow, except such as may arise through or be caused by its bad faith
or gross negligence.


(H) The Escrow Agent's fee in the amount of $2,500 and expenses shall be paid by
the Sellers at the Closing. In addition, the Escrow Agent shall be entitled to
reasonable compensation, including attorney's fees and expenses for unusual
circumstances or, in the event it is necessary to seek an order by a court, it
may employ attorneys for the reasonable protection of the escrow property and of
itself and shall have a lien on all money, documents or property held in escrow
to cover the same.


(I) In the event the escrow instructions set forth in paragraph (C) above have
not been accomplished on or before 5:00 P.M., E.S.T., December 1, 2006, the
Escrow Agent shall have the right to consider this Agreement of no further force
and effect, and shall have the right to return the Deposit to West Co and the
delivery of the Deposit in accordance herewith shall relieve the said Escrow
Agent from any further liability with reference thereto; this provision,
however, may at any time be waived by the Escrow Agent. An extension of the term
of this escrow may be entered into at any time by the mutual consent of the
parties hereto, upon the condition, however, that the same be reduced to writing
and delivered to and accepted by the said Escrow Agent.


-2-

--------------------------------------------------------------------------------


 
(J) It is further understood and agreed between the parties that this Agreement
is the only contract between the Escrow Agent and the parties hereto and that it
supersedes any other contract with reference to this escrow deposit, insofar as
said Escrow Agent is concerned, and that the said Escrow Agent may rely
absolutely hereon to the exclusion of any and all other agreements between the
parties hereto.


(K) This Agreement may be executed in multiple counterparts, each of which shall
constitute an original, all of which, taken together, shall constitute one and
the same instrument.


(L) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware.


[The remainder of this page is left intentionally blank. Signature page
follows.]

 

-3-

--------------------------------------------------------------------------------



This Escrow Agreement has been executed by the parties hereto as of the date set
forth above.


The Buyer: WEST CO LLC
 


Signature: _________________________________
 
Printed Name: _____________________________
 
Title: ____________________________________







 
The Sellers:
WILMINGTON TRUST COMPANY, not in its individual capacity but solely as
Liquidating Trustee of

AFG INVESTMENT TRUST C LIQUIDATING TRUST
and
AFG INVESTMENT TRUST D LIQUIDATING TRUST
 




Signature: _______________________________
 
Printed Name: ____________________________
 
Title: ___________________________________






The Companies: C&D IT LLC
 
By: AFG Investment Trust C Liquidating Trust and AFG Investment Trust C
Liquidating Trust D, its Members and Managers
 
By: Wilmington Trust Company, not in its individual capacity but solely as
Liquidating Trustee




Signature: _________________________________
 
Printed Name: ______________________________
 
Title: _____________________________________




-4-

--------------------------------------------------------------------------------


 
 
EFG KIRKWOOD LLC
 
By: AFG ASIT Corp., as Manager




Signature: _________________________________
 
Printed Name: ______________________________
 
Title: _____________________________________




EFG PALISADES LLC
 
By: AFG ASIT Corp., as Manager




Signature: _________________________________
 
Printed Name: ______________________________
 
Title: _____________________________________





 

-5-

--------------------------------------------------------------------------------



The foregoing escrow is accepted as of the above date.


The Escrow Agent: WILMINGTON TRUST COMPANY




Signature: ________________________
 
Printed Name: _____________________
 
Title: ____________________________









 

-6-

--------------------------------------------------------------------------------





EXHIBIT C-1


ASSIGNMENT INSTRUCTIONS






_________________, 2006








EFG Kirkwood LLC
EFG Palisades LLC
c/o AFG ASIT Corporation, Manager
200 Nyala Farms
Westport, CT 06880


Attn: James A. Coyne, Senior Vice President




Re: Assignment of membership interests in
EFG Kirkwood LLC and EFG Palisades LLC (the “Companies”)




To Whom It May Concern:


The undersigned, being the holder of 40% of the Class A Interests in EFG
Kirkwood LLC and 40% of the Class A Interests in EFG Palisades LLC, hereby
consents to and approves the transfer and assignment of the foregoing interests
on the date hereof as contemplated in that certain Membership Interest Purchase
Agreement of even date herewith. The undersigned hereby instructs the Managers
of each of the Companies to reflect such transfer and assignment on the books
and records of such Companies.


AFG INVESTMENT TRUST C LIQUIDATING TRUST


By: Wilmington Trust Company, not in its individual capacity, but solely as
Liquidating Trustee




By: ______________________________________
Printed Name:______________________________
Its: ______________________________________



 

-1-

--------------------------------------------------------------------------------





EXHIBIT C-2


ASSIGNMENT INSTRUCTIONS






_________________, 2006








EFG Kirkwood LLC
EFG Palisades LLC
c/o AFG ASIT Corporation, Manager
200 Nyala Farms
Westport, CT 06880


Attn: James A. Coyne, Senior Vice President




Re: Assignment of membership interests in
EFG Kirkwood LLC and EFG Palisades LLC (the “Companies”)




To Whom It May Concern:


The undersigned, being the holder of 30% of the Class A Interests in EFG
Kirkwood LLC and 30% of the Class A Interests in EFG Palisades LLC, hereby
consents to and approves the transfer and assignment of the foregoing interests
on the date hereof as contemplated in that certain Membership Interest Purchase
Agreement of even date herewith. The undersigned hereby instructs the Managers
of each of the Companies to reflect such transfer and assignment on the books
and records of such Companies.


AFG INVESTMENT TRUST D LIQUIDATING TRUST


By: Wilmington Trust Company, not in its individual capacity, but solely as
Liquidating Trustee




By: ______________________________________
Printed Name:______________________________
Its: ______________________________________



